Citation Nr: 1205216	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  04-36 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include rheumatoid arthritis.

2.  Entitlement to service connection for a low back disability, to include rheumatoid arthritis.

3.  Entitlement to service connection for a bilateral shoulder disability, to include rheumatoid arthritis.

4.  Entitlement to service connection for a bilateral leg disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims of service connection for disabilities of the cervical spine, lower back, and bilateral shoulders, each including rheumatoid arthritis, for a bilateral leg disability, and for left ankle and foot disabilities.

In October 2007 and in November 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In November 2009, the Board granted the Veteran's claims of service connection for left ankle and left foot disabilities.  The RO implemented the Board's November 2009 decision in a February 2010 rating decision in which it granted service connection for a left ankle disability (which was characterized as Charcot changes of the left ankle), assigning a 20 percent rating effective December 7, 2001, and for a left foot disability (which was characterized as Charcot changes of the left foot), assigning a 10 percent rating effective December 7, 2001.  There is no subsequent correspondence from the Veteran expressing disagreement with the ratings or effective dates assigned.  Accordingly, issues relating to left ankle and left foot disabilities are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (1997).

Unfortunately, as will be explained below in greater detail, the issue of service connection for a bilateral leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam between March 1968 and March 1969 so his in-service herbicide exposure is presumed.

2.  The Veteran's service treatment records show that he incurred only multiple small lacerations and contusions (scattered) as a result of an in-service motor vehicle accident in February 1967.

3.  The competent evidence shows that the Veteran's cervical spine disability, to include rheumatoid arthritis, is not related to active service or any incident of service, to include in-service herbicide exposure or an in-service motor vehicle accident.

4.  The competent evidence shows that the Veteran's low back disability, to include rheumatoid arthritis, is not related to active service or any incident of service, to include in-service herbicide exposure or an in-service motor vehicle accident.

5.  The competent evidence shows that the Veteran's bilateral shoulder disability, to include rheumatoid arthritis, is not related to active service or any incident of service, to include in-service herbicide exposure or an in-service motor vehicle accident.


CONCLUSIONS OF LAW

1.  A cervical spine disability, to include rheumatoid arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  

2.  A low back disability, to include rheumatoid arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  A bilateral shoulder disability, to include rheumatoid arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in March and June 2002, September 2003, November 2007, and in January 2010, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a cervical spine disability, a low back disability, or for a bilateral shoulder disability, each to include rheumatoid arthritis.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the November 2007 VCAA notice letter and in separate correspondence dated in May 2009 and April 2010, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the March and June 2002 VCAA notice letters were issued prior to the currently appealed rating decision issued in September 2002; thus, this notice was timely.  Because all of the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has contended that he was treated for his claimed disabilities at the VA Medical Center in Gainesville, Florida ("VAMC Gainesville") between 1969, shortly after his service separation, and 1972.  He also has contended that he was treated for his claimed disabilities at the U.S. Naval Hospital, Jacksonville, Florida, ("USNH Jacksonville") in February 1967 while on active service.  In response to a request from the RO for these records, USNH Jacksonville notified VA in July 2002 that it had no records on file for the Veteran.  Similarly, in response to several requests from the RO for these records, VAMC Gainesville notified VA in March 2005 that it had no records for the Veteran dated between 1970 and 1972 and also notified VA in August 2008 that it had no records for the Veteran dated between 1969 and 1970.  The Veteran also has contended that he was treated by Dr. John Hachenbery for his low back disability in 1984; in response to a request for these records from the RO, this physician informed VA in August 2002 that they had been destroyed.  Similarly, A. N. Reddy notified VA in August 2002 that the Veteran had not been seen in 7 years and his records had been destroyed.  Thomas Abbey notified VA in August 2002 that he was retired and the Veteran's records had been destroyed.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a cervical spine disability, a low back disability, and a bilateral shoulder disability, each to include rheumatoid arthritis, during active service.  He specifically contends that he incurred injuries to the cervical spine, low back, and bilateral shoulders, each to include rheumatoid arthritis, as a result of an in-service motor vehicle accident.  He also specifically contends that he has experienced each of these disabilities continuously since this in-service motor vehicle accident.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  None of the Veteran's claimed disabilities in this case are among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a cervical spine disability, a low back disability, and for a bilateral shoulder disability, each to include rheumatoid arthritis.  NPRC notified VA in April 2002 that the Veteran served in Vietnam between March 1968 and March 1969.  The Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal and Vietnam Campaign Medal.  Accordingly, because NPRC has confirmed that the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Board acknowledges that the Veteran served in Vietnam and his in-service herbicide exposure is presumed, he does not contend -and the evidence does not show - that any of his claimed disabilities were caused or aggravated by in-service herbicide exposure, however.  Id.  Thus, service connection for disabilities of the cervical spine, low back, and bilateral shoulders is not warranted on a presumptive basis due to herbicide exposure.  Id.  The Veteran contends instead that he incurred disabilities of the cervical spine, low back, and bilateral shoulders following an in-service motor vehicle accident which occurred in February 1967, more than 1 year prior to his deployment to Vietnam.  The Veteran's service treatment records show that, at his enlistment physical examination in May 1966, clinical evaluation of his spine and upper extremities was normal and he denied all relevant pre-service medical history.

A "Clinical Record" dated in February 1967 shows that the Veteran was involved in a motor vehicle accident when he sustained a cerebral concussion and multiple contusions, abrasions, and lacerations scattered over his trunk and extremities.  He was transferred to USNH Jacksonville on the evening of the motor vehicle accident after receiving first aid at a private hospital.  He arrived at USNH Jacksonville in good condition "and remained so throughout his hospitalization."  The Veteran's vital signs remained stable.  Physical examination on admission was unremarkable except for the abrasions, contusions, and lacerations scattered throughout the body.  The Veteran had no recall of the immediate accident and was admitted for observation "and continued to do well."  He was discharged to duty after 5 days of hospitalization.  It was noted that the Veteran's injuries had been sustained in the line of duty, did not exist prior to his enlistment, and were not based on misconduct.  It also was noted that the Veteran had been on liberty at the time of the accident and had been a passenger in a privately owned vehicle.  The diagnoses were cerebral concussion and multiple small lacerations and contusions (scattered).

In December 1968, the Veteran complained that a piece of 4 x 4 lumber had fallen on his back.  He reported feeling a sharp pain in the penis and scrotum after this accident.  Physical examination showed no hernias, a full range of motion in the back without spasm, and an ability to stand on his feet and touch his toes.  

A review of the Veteran's separation physical examination in March 1969 shows that his spine and upper extremities were completely clinically normal.  It was noted on the "Report of Medical History" completed at this examination that any positive answers to the Veteran's in-service medical history were "found to be of no medical significance."

In an undated "Statement of Condition" signed by the Veteran and included in his service treatment records, he reported that there had been no change in his medical conditions since his most recent medical examination in March 1969.  It appears that the Veteran may have completed this form as part of a U.S. Army Reserve physical examination conducted in August 1976.  At this examination, clinical evaluation of the Veteran's spine and upper extremities were normal.  The Veteran reported that he had been in a "car wreck" in February 1967 which had resulted in sutures in lacerations of the knee and scalp.  He denied all other significant medical history.

The post-service evidence shows that, although the Veteran currently experiences disabilities of the cervical spine, low back, and bilateral shoulders, none of these disabilities are related to active service.  For example, the Veteran was hospitalized in April 1985 at a private hospital "for further management of recent onset of severe low back pain."  It was noted that the Veteran initially had been hospitalized for "rather abrupt onset of low back pain in March 1984."  A work-up showed no definite abnormality at that time.  Since March 1984, the Veteran had experienced intermittent low back pain with each episode lasting 2-4 weeks.  A diagnosis of seronegative rheumatoid arthritis in October 1984 was noted.  His current low back pain was worse with weight bearing and ambulation and at times radiated to the entire left lower extremity.  He was a welder and his occupation involved lifting heavy objects.  Physical examination of the spine showed marked tenderness over the upper sacral area on the left side, a very painful range of motion in the lumbar spine, some paravertebral muscle spasm, and positive straight leg raising at 60 degrees on the left side.  A computerized tomography (CT) scan of the lumbar spine showed herniation of disc material at L5-S1 level.  X-rays of the lumbar spine showed no evidence of fracture or dislocation and no destructive lesions.  A lumbar myelogram showed a slight suggestion of central herniation of disc material at L5-S1.  The impressions included acute exacerbation of chronic low back pain, probable strain, rule-out herniated nucleus pulposus (HNP), and seronegative rheumatoid arthritis which was not active.

On private outpatient treatment with Reza Taba, M.D., in November 1994, the Veteran's complaints included stiffness in his entire body and difficulty getting up from a seated position.  His morning stiffness lasted about 2-3 hours.  He also reported experiencing arthritis "for a long time."  He denied any other major medical problems.  Physical examination showed mild tenderness of the back of the neck and base of the neck.  Range of motion testing of the neck also caused some discomfort.  There was no area of tenderness on examination of the back.  The impression was most likely rheumatoid arthritis.  Following subsequent outpatient treatment with Dr. Taba in April 1995, he concluded that the Veteran's rheumatoid arthritis was stable.

In August 1996, the Veteran complained of more pain and stiffness in his neck and right shoulder.  Objective examination showed some decrease in range of motion of the neck and mild decrease and discomfort in range of motion of the right shoulder.  The left shoulder was normal.  The assessment was neck and shoulder pain, possible tendonitis of the right shoulder.

In November 1996, the Veteran complained of severe neck pain and stiffness.  Objective examination showed a decrease in range of motion of the neck and mild tenderness at the base of the neck.  X-rays of the neck showed degenerative disc disease.  The assessment was neck pain and degenerative disc disease at C5-C6.

In April 1998, the Veteran complained of a history of chronic neck pain and a 2-day history of worsening neck discomfort and spasms.  He denied any weakness or numbness in his hands or any trauma.  A history of degenerative joint disease of the cervical spine was noted.  Objective examination showed bilateral neck spasms, tenderness, and a decreased range of motion.  The diagnoses were neck spasms and degenerative joint disease of the neck.

In February 1999, the Veteran complained "that he still is having a lot of pain in his joints.  He is quite stiff in the morning which lasts for 2-3 hours."  Objective examination showed some mild discomfort in the range of motion of the shoulders.  The assessment included clinically still active arthritis.

In May 1999, Dr. Taba concluded that the Veteran was stable clinically and his rheumatoid arthritis was under control.  He also concluded that "[m]ost of the pain and swelling is probably coming from diabetes and hypertension."

In June 1999, the Veteran complained of back pain which had lasted for several weeks with spasms.  Objective examination showed pain in the lumbar spine, a limited range of motion in the back, and negative straight leg raising.  The diagnoses included low back pain.

In July 1999, the Veteran reported that he had felt much better lately and had experienced less pain in his joints.  The assessment included rheumatoid arthritis under control.

In August 1999, the Veteran's complaints included rheumatoid arthritis.  The assessment included rheumatoid arthritis.

In March 2000, the Veteran complained that he was not feeling well and noticed "a lot of aches and pains and gets stiff quite often."  Objective examination showed mild discomfort in range of motion of the shoulders.  The assessment included a note that the Veteran's rheumatoid arthritis was "okay."

Private x-rays of the cervical spine taken in April 2000 showed degenerative spondylosis.  

On private outpatient treatment in April 2000, the Veteran's complaints included a lower backache.  Objective examination showed tenderness over the left sacroiliac joint.  X-rays of the lumbosacral spine showed degenerative spondylosis and narrowing of the L5-S1 disc space.  The diagnoses included chronic low back pain.

In July 2000, no relevant complaints were noted.  The diagnoses included rheumatoid arthritis consistent with degenerative joint disease of the cervical spine.

On VA outpatient treatment in March 2001, no relevant complaints were noted.  Objective examination showed he had a limping gait.  The assessment included arthritis.

In February 2002, the Veteran complained of continued rheumatoid arthritis and bilateral shoulder pain.  He reported that he had been diagnosed as having rheumatoid arthritis in the 1980's when he developed generalized arthritis.  He reported that his current morning stiffness lasted all day.  Physical examination showed pain in range of motion of bilateral shoulders but no warmth or synovitis.  The assessment included a history of seronegative rheumatoid arthritis.

In April 2002, the Veteran's complaints included pain in the neck and pain on movement of the neck.  He denied any radiating pain down the arms and described his pain as pain at the nape of the neck.  Physical examination showed decreased range of motion in all planes in the neck with tenderness over the midline.  The assessment was seronegative rheumatoid arthritis.

In March 2004, the Veteran reported experiencing improvement in his seronegative rheumatoid arthritis with combination therapy.  Physical examination showed decreased cervical range of motion.  The impressions included seronegative rheumatoid arthritis.

VA x-rays of the Veteran's cervical spine taken in February 2009 showed marked stenosis on the right side at C3/C4 and C4/C5 secondary to uncovertebral arthritic changes with no progression since 2007.  VA magnetic resonance imaging (MRI) scan of the Veteran's cervical spine taken in March 2009 showed mild disc bulging at C3/C4, C5/C6, C6/C7, and C7/T1, no herniated discs, degenerative arthritis with anterior osteophytes in the mid-cervical spine, and no spinal stenosis.

On VA spine examination in June 2009, the Veteran's complaints included chronic pain throughout the cervical spine which he rated as 5/10 on a pain scale (with 10/10 being the worst pain).  He reported that his cervical spine pain flared up to 9/10 on a pain scale with any attempt at range of motion testing, getting out of bed in the morning with radiation in the posterior and lateral base of the neck.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records, in extensive detail.  This examiner stated that the Veteran's range of motion was severely restricted "as is consistent with seronegative rheumatoid arthritis."  He noted that the Veteran had not experienced any trauma or injury to the cervical or lumbar spine.  The Veteran stated that lumbar spine pain interfered with his toileting because it was difficult for him to get up off the commode.  He also stated that it was very difficult for him to reach his shoes and socks although he was able to don and doff his shoes twice during the examination and tied his shoelaces by standing and putting his feet on the examining room chair.  The Veteran reported that his cervical pain began in the 1970's although records from the physicians who treated him at that time were no longer available.  The VA examiner stated that objective medical documentation showed that the earliest symptoms of arthritis began in the 1980's, more than 10 years following service separation.  The Veteran stated that, during flare-ups of pain, all he can do is sit at home in his chair.  There were no bowel or bladder problems and, although the Veteran experienced erectile dysfunction, it was not related to the cervical spine condition.  He did not use a cervical collar or cervical brace.  He was unsteady on his feet and steadied and supported himself with a cane but had not experienced any falls.  The VA examiner also stated that there was no trauma or injury to the cervical spine "that is objectively documentable."  He noted that cervical spine x-rays "were said to be normal immediately after" the Veteran's in-service motor vehicle accident in February 1967.  

Physical examination in June 2009 showed kyphotic posture throughout the cervical and lumbar spine and a forward flexed head with the Veteran "staring intently at the floor in front of him to be sure he does not trip on objects."  Range of motion testing of the cervical spine showed forward flexion from 20 to 40 degrees, limited by pain and stiffness with a sharp end point, extension from 20 degrees of flexion to 10 degrees of extension, right and left cervical flexion from 0 to 40 degrees, bilateral cervical rotation to 80 degrees with pain rated as severe 8/10 on a pain scale at the ends of range of motion.  Range of motion testing of the thoracolumbar spine showed forward flexion limited from 0 to 40 degrees by pain and stiffness with a sharp end point, extension from 0 to 20 degrees limited by pain and stiffness, right and left later flexion from 0 to 20 degrees limited by pain and stiffness, and right and left lateral rotation from 0 to 20 degrees limited by pain and stiffness.  The Veteran was unable to forward flex more than 40 degrees and this caused him to be very unsteady on his feet as a result of a positive Romberg's test.  It was unsafe to perform repetitive thoracolumbar exercise.  The Veteran had increased lumbar spine pain "simply on testing ranges of motion."  There was no indication for lumbar or lumbosacral radiculopathy.  Intervertebral disc syndrome was present.  The Veteran reported spending at least 180 days out of every year "flat in bad as a result of total incapacitation."  He was unable to perform significant repetitive motion exercises of the cervical spine because of flare-ups of pain just on testing cervical ranges of motion.  Applying the DeLuca factors, the VA examiner stated that the Veteran would have increased weakness, fatigue, and pain "should he perform meaningful repetitive motion exercise."  X-rays of the lumbosacral spine showed no abnormality although the VA examiner noted that lumbarization of S1 had been reported previously "as being associated with L5-S1 disease."  The VA examiner opined that the Veteran's low back disability was not caused or aggravated by active service.  The diagnoses included seronegative spondyloarthropathy of the cervical spine which was not related to active service and degenerative disc disease of L5-S1 with lumbarization of S1.

On VA joints examination in June 2009, the Veteran's complaints included bilateral shoulder pain which he rated as 2/10 on a pain scale (with 10/10 being the worst pain), bilateral shoulder weakness, and bilateral shoulder stiffness.  His bilateral shoulder pain flared up to 6/10 on a pain scale at 140 degrees of forward flexion and abduction "beyond which the Veteran cannot actively or passively move his left or right shoulder."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records, in extensive detail.  The Veteran denied experiencing any shoulder deformity, instability or giving way, or locking.  He reported experiencing marked decreased range of motion and lack of endurance because he was unable to lift any objects over 30 pounds for 1 repetition or objects over 10 pounds for more than 5 repetitions.  There was no shoulder effusion, dislocation or recurrent subluxation, no signs of swelling, heat, redness, tenderness, or drainage.  The Veteran was confined to a chair during flare-ups of shoulder pain.  He carried a cane in his right hand to offload his left lower extremity and demonstrated significant strength in the right shoulder when the right arm was at his side.  A history of "burned out" inflammatory arthritis in the form of seronegative rheumatoid arthritis causing no incapacitating episodes per year was noted.  He could not perform any job over chest height, including his former occupation as a welder, as a result of his bilateral shoulder condition.  There was no functional limitation on standing or walking caused by his bilateral shoulder condition.  

Physical examination of the shoulders in June 2009 showed bilateral forward flexion and abduction from 0 to 140 degrees actively and passively and with pain, a flare-up of pain to 8/10 on a pain scale in the glenohumeral joints at 90 degrees and a flare-up of pain to 9/10 on a pain scale at the maximal ranges of motion, internal and external rotation limited to 45 degrees actively and passively by pain and stiffness with sharp end points, fairly strong shoulder girdle musculature without evidence of atrophy, and 4/5 muscle strength.  The VA examiner stated that it was not possible to perform significant repetitive motion exercise with the shoulders.  Bilateral shoulder x-rays showed narrowing of the glenohumeral joint consistent with degenerative arthritis.  The diagnosis was degenerative arthritis of the shoulder most likely caused by seronegative rheumatoid arthritis.

On VA outpatient treatment in July 2009, the Veteran's complaints included continued right shoulder and neck pain and stiffness.  Physical examination showed decreased cervical range of motion in all planes with approximately 10 degrees of motion, a slow range of motion in the shoulders, and 5/5 strength of the bilateral upper extremities.  The impressions included persistent neck pain with degenerative joint disease on the cervical spine.

In a May 2010 addendum to the Veteran's June 2009 VA spine and joints examinations, the VA examiner who saw the Veteran in June 2009 stated that he had reviewed the Veteran's claims file again in extensive detail.  This examiner stated that there was no report in the Veteran's service treatment records that he had experienced trauma or residuals of trauma to the cervical or lumbar spine at the time of his in-service motor vehicle accident in February 1967.  This examiner also stated that seronegative rheumatoid arthritis "is an autoimmune disease not triggered by trauma."  He opined that the Veteran's spinal arthropathy of the cervical spine was not caused by active service because there was no evidence that the Veteran experienced this disability in service.  He also opined that it was not likely that the Veteran's current bilateral shoulder condition was etiologically related to active service "for the same reasons that cervical spinal arthopathy from seronegative rheumatoid arthritis is not related" to active service or any incident of service, including the Veteran's in-service motor vehicle accident.  This examiner opined further that, because the narrative summary of the Veteran's in-service hospitalization following his motor vehicle accident in February 1967 showed no cervical spine injury, it was not likely that any condition of the cervical spine, to include rheumatoid arthritis, was related to active service or any incident of service, to include the in-service motor vehicle accident.  He opined further that it was not likely that the Veteran had any current low back disability, to include rheumatoid arthritis, which was caused or aggravated by or otherwise etiologically related to active service.  He finally opined that it was not likely that the Veteran had any current bilateral shoulder condition, to include rheumatoid arthritis, which was caused or aggravated by or otherwise etiologically related to active service. 

The Board acknowledges the Veteran's assertions that he incurred a cervical spine disability, a low back disability, and a bilateral shoulder disability, each to include rheumatoid arthritis, following an in-service motor vehicle accident in February 1967 (more than 1 year prior to his deployment to Vietnam).  The competent evidence (in this case, VA and private outpatient treatment records, June 2009 VA examination report, and May 2010 VA examination report addendum) does not support the Veteran's assertions, however.  It persuasively suggests instead that the Veteran did not injure his spine or his shoulders at the time of his in-service motor vehicle accident in February 1967.  It also persuasively suggests that the Veteran's current disabilities of the cervical spine, low back, and bilateral shoulders, to include rheumatoid arthritis, are not related to active service or any incident of service, to include herbicide exposure or an in-service motor vehicle accident.  In summary, the Board finds that service connection for a cervical spine disability, a low back disability, and for a bilateral shoulder disability, to include rheumatoid arthritis, is not warranted.

The Board finally finds that the Veteran is not entitled to service connection for arthritis of the cervical spine, low back, or bilateral shoulders.  The competent evidence does not indicate that the Veteran experienced arthritis in any of these joints at any time during active service or within the first post-service year (i.e., by March 1970) such that service connection for arthritis of the cervical spine, the low back, or bilateral shoulders is warranted on a presumptive service connection basis as a chronic disease.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of a cervical spine disability, a low back disability, and a bilateral shoulder disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the cervical spine (neck stiffness and pain), the low back (difficulty bending over and lifting heavy objects) and of the bilateral shoulders (pain and stiffness) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of cervical spine, low back, and bilateral shoulder disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his spine and upper extremities were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a cervical spine disability, a low back disability, or a bilateral shoulder disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to a low back disability in 1985 (a 17-year gap).  The Board also emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to disabilities of the cervical spine and bilateral shoulders in 1996 (a 27-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran was hospitalized after service in April 1985 for treatment of severe low back pain, he did not report the onset of low back symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead that his severe low back pain had begun suddenly in 1984, approximately 17 years after his service separation in 1969.  He also did not report any history of an in-service motor vehicle accident where he allegedly had injured his spine.  Despite frequent outpatient treatment with Dr. Taba beginning in the 1990's for rheumatoid arthritis, the Veteran did not report any relevant in-service history to Dr. Taba.  On VA outpatient treatment in February 2002, the Veteran reported that he had been diagnosed as having rheumatoid arthritis in the 1980's, or more than a decade after his service separation, when he developed generalized arthritis.  The Veteran reported for the first time on VA spine examination in June 2009 that his cervical pain began in the 1970's.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

As noted above, during the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  In April 1985, he reported only that he had experienced low back pain since March 1984.  He did not report any relevant in-service history to Dr. Taba while he was being treated for rheumatoid arthritis beginning in the 1990's.  In February 2002, he reported only that his rheumatoid arthritis began in the 1980's when he had been diagnosed as having generalized arthritis.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a cervical spine disability, to include rheumatoid arthritis, is denied.

Entitlement to service connection for a low back disability, to include rheumatoid arthritis, is denied.

Entitlement to service connection for a bilateral shoulder disability, to include rheumatoid arthritis, is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for a bilateral leg disability can be properly decided.

As noted in the Introduction, this appeal was before the Board most recently in November 2009 when a remand was issued in order to accomplish certain development.  A review of the claims file indicates that the development requested by the Board in its most recent remand in November 2009 was not accomplished with respect to the Veteran's service connection claim for a bilateral leg disability.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.

In its November 2009 remand, the Board directed the RO/AMC to schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed bilateral leg disability.  See Board remand dated November 25, 2009, at pp. 13-14.  The Board specifically noted in its November 2009 remand that there were several diagnoses in the claims file for the Veteran's claimed bilateral leg disability.  Id., at pp. 12.  To date, however, the RO/AMC has not scheduled the Veteran for this requested examination.  The RO noted in a January 2011 Supplemental Statement of the Case that it was unable to schedule the Veteran for a VA examination for his claimed bilateral leg disability "because we did not know what specific leg disorder you were claiming."  See Supplemental Statement of the Case dated January 25, 2011, at pp. 2.  It is not clear why the RO/AMC did not schedule the Veteran for the requested examination, particularly in light of the Board's specific findings in its November 2009 remand concerning the diagnoses of bilateral leg disabilities in the competent evidence of record.  See Board remand dated November 25, 2009, at pp. 12.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examination which addresses the contended etiological relationship between his claimed bilateral leg disability and active service.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's November 2009 remand, schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed bilateral leg disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral leg disability, if diagnosed, is related to active service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral leg disability, if diagnosed, was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities.  A complete rationale must be provided for any opinions expressed.

2.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


